DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

2. The method of claim 1, further comprising allowing, by the consent data management device, the user to modify the data corresponding to the user by possessing a private key necessary to modify the data through a modification module.

11. The system according to claim 8  , wherein the memory  detects the sharing of the consent data over the blockchain network and records a latest transaction involving one or more concerned parties selected from at least one the user, the data provider, and the data user through the incentive module.
                                 ----End Examiner’s Amendment----
Response to Arguments
Applicant’s remarks filed on 04/02/2021 have been considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 3, 10 are cancelled in the instant application. 
Claim[s] 1, 2, 4 – 9, 11 – 14 are pending in the instant application. 
Claim Interpretation – 35 USC 112th F
It is in the examiner’s opinion that claim[s] 8, 9, 11, 12, 14 do not invoke means for or step plus functional claim language based on applicant’s claim amendments that 
Claim Rejections - 35 USC § 112
Regarding claim[s] 8, 9, 11, 12, 14 under the rejection for indefinite subject matter, such claims no longer invoke means for or step plus functional claim language, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 4, 7, 8, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Kothavale et al. [US PGPUB # 2019/0306128], applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Regarding claim[s] 2, 9 that were rejected under 35 U.S.C. 103 as being unpatentable over Kothavale et al. [US PGPUB # 2019/0306128] in view of Bouse [US PGPUB # 2015/0059003], the rejection is withdrawn.
Regarding claim[s] 3, 10, 11 that were rejected under 35 U.S.C. 103 as being unpatentable over Kothavale et al. [US PGPUB # 2019/0306128] in view of Russinovich et al. [US PGPUB# 2018/0225661], the rejection is withdrawn.  
Regarding claim[s] 5, 6, 12, 13 that were rejected under 35 U.S.C. 103 as being unpatentable over Kothavale et al. [US PGPUB # 2019/0306128] in view of Brannon et al. [US PGPUB# 2020/0167501], the rejection is withdrawn.
Allowable Subject Matter
Claim[s] 1, 2, 4 – 9, 11 – 14 are allowed, but are renumbered as 1 – 12. 
The following is an examiner’s statement of reasons for allowance: the prior arts identified below, were yielded at time of search for the claimed invention. The prior art’s do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Brannon et al. [US PAT # 10606916], who generally does teach a system may be configured to analyze data for a particular consent capture point to identify a change in consent capture rate from the capture point. The system can be configured to automatically detect that the system has stopped receiving consent records from a particular capture point. In such embodiments, the system may be configured to generate an alert, and transmit the alert to any suitable individual regarding the capture point. The system may, for example, enable an entity to identify one or more capture points that may have become non-functional.
	While Brannon does teach analyzing consent data records, and determining if the system has stop receiving consent records, however, Brannon does not teach at least the claim limitation of: “………..triggering, by the consent data management device, a second transaction on a public chain of the blockchain network to provide an incentive through an incentive module, wherein the blockchain network is implemented by a data exchange platform to provide data statistics related to the user to the data user, wherein the data exchange platform enables the users to monetize their consent data by receiving the incentive according to the data action performed, wherein the data exchange platform is integrated with a sensor platform that receives the user's data through a sensor unit  installed in a retail store, wherein the sensor unit retrieves a phone's identification number of the user…..,” of claim 1. 
Kondrashov et al. [US PUB # 2021/0099313], who generally does teach a consent management using a cryptographic ledger. The approach, for example, involves providing a cryptographic ledger. The cryptographic ledger includes one or more data records that store metadata indicating a consent request from a data consumer to provide an access to data owned by a data subject, a consent response from the data subject to the consent request, or a combination thereof. The approach also comprises providing a neutral server to read the data from a database of a data provider on behalf of the data consumer based on the cryptographic ledger.
	While Kondrashov does teach managing consent data of a data consumer on a cryptographic ledger or blockchain, however, Kondrashov does not teach at least the claim limitation of: “………..triggering, by the consent data management device, a second transaction on a public chain of the blockchain network to provide an incentive through an incentive module, wherein the blockchain network is implemented by a data exchange platform to provide data statistics related to the user to the data user, wherein the data exchange platform enables the users to monetize their consent data by receiving the incentive according to the data action performed, wherein the data exchange platform is integrated with a sensor platform that receives the user's data through a sensor unit  installed in a retail store, wherein the sensor unit retrieves a phone's identification number of the user…..,” of claim 1.
Jayachandran et al. [US PAT # 10735202], who generally does teach storing a user profile in a blockchain by an authorized member of the blockchain, receiving a request by another authorized member of the blockchain to access the user profile, identifying the request for the user profile is from the another authorized member of the blockchain, 
	While Jayachandran does teach the storing of a user profile on a blockchain; accessing the user profile by other blockchain authorized members in an anonymous manner, however, Jayachandran does not teach at least the claim limitation of: “………..triggering, by the consent data management device, a second transaction on a public chain of the blockchain network to provide an incentive through an incentive module, wherein the blockchain network is implemented by a data exchange platform to provide data statistics related to the user to the data user, wherein the data exchange platform enables the users to monetize their consent data by receiving the incentive according to the data action performed, wherein the data exchange platform is integrated with a sensor platform that receives the user's data through a sensor unit  installed in a retail store, wherein the sensor unit retrieves a phone's identification number of the user…..,” of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434